UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                             )
JUAN CARLOS OCASIO,                          )
                                             )
              Plaintiff,                     )
                                             )
      v.                                     )       Civil Action No. 13-cv-921 (TSC)
                                             )
                                             )
DEPARTMENT OF JUSTICE,                       )
                                             )
              Defendant.                     )
                                             )

                                MEMORANDUM OPINION

       Defendant moved for summary judgment in this case on October 14, 2015. (See ECF No.

45). The court subsequently ordered Plaintiff to file his opposition or other response to

Defendant’s motion on or before November 13, 2015, warning that failure to timely make such a

filing carried with it the risk that the motion could be granted as conceded and the case dismissed

pursuant to Local Civil Rule 7(b). (See ECF No. 46).

       To date, Plaintiff has not responded to Defendant’s motion.

       The court will therefore grant Defendant’s motion as conceded and dismiss this case.

A separate Order accompanies this Memorandum Opinion.

       The Clerk of the Court shall mail a copy of this order using a typewritten envelope to:

                              JUAN CARLOS OCASIO
                              2245 Baker Avenue
                              Apartment 5D
                              Bronx, NY 10467

Date: November 24, 2015


                                             Tanya S. Chutkan
                                             TANYA S. CHUTKAN
United States District Judge